                                                               EXHIBIT A
    Case 3:20-cv-00829-VAB Document 32-1 Filed 07/17/20 Page 1 of 6




                             STATE OF CONNECTICUT

                               BY HIS EXCELLENCY

                                    NED LAMONT

                            EXECUTIVE ORDER NO. 7X



PROTECTION OF PUBLIC HEALTH AND SAFETY DURING COVID-19
PANDEMIC AND RESPONSE – RENTER PROTECTIONS, EXTENDED CLASS
CANCELLATION AND OTHER SAFETY MEASURES, EDUCATOR
CERTIFICATION, FOOD TRUCKS FOR TRUCKERS


WHEREAS, on March 10, 2020, I issued a declaration of public health and civil
preparedness emergencies, proclaiming a state of emergency throughout the State of
Connecticut as a result of the coronavirus disease 2019 (COVID-19) outbreak in the
United States and confirmed spread in Connecticut; and

WHEREAS, pursuant to such declaration, I have issued twenty-four (24) executive
orders to suspend or modify statutes and to take other actions necessary to protect public
health and safety and to mitigate the effects of the COVID-19 pandemic; and

WHEREAS, COVID-19 is a respiratory disease that spreads easily from person to
person and may result in serious illness or death; and

WHEREAS, the World Health Organization has declared the COVID-19 outbreak a
pandemic; and

WHEREAS, the risk of severe illness and death from COVID-19 appears to be higher
for individuals who are 60 years of age or older and for those who have chronic health
conditions; and

WHEREAS, to reduce the spread of COVID-19, the United States Centers for Disease
Control and Prevention and the Connecticut Department of Public Health recommend
implementation of community mitigation strategies to increase containment of the virus
and to slow transmission of the virus, including cancellation of gatherings of ten people
or more and social distancing in smaller gatherings; and

WHEREAS, many residents of Connecticut are experiencing or will experience a
significant loss of income as a result of business closures, reduced work hours or wages,
or layoffs related to COVID- 19, all of which affect their ability to pay their rent, and
thus leave them vulnerable to eviction and increased amounts owed in the form of
    Case 3:20-cv-00829-VAB Document 32-1 Filed 07/17/20 Page 2 of 6



penalties, interest, and late fees, all of which cause potential risks to public health and
safety; and

WHEREAS, significant federal financial assistance will become, but is not yet available
to Connecticut residents and businesses; and

WHEREAS, the Coronavirus Aid, Relief, and Economic Security Act provides a
temporary moratorium on eviction filings, a temporary foreclosure moratorium, and up to
360 days of loan payment forbearance for properties with a federally backed mortgage
loan; and

WHEREAS, my Executive Order No. 7S made available deferment of certain municipal
tax payments or reduced interest on unpaid amounts of such taxes, provided that
landlords offer commensurate forbearance to their tenants; and

WHEREAS, minimizing evictions during this public health period is critical to
controlling and reducing the spread of COVID-19 by allowing all residents to stay home
or at their place of residence; and

WHEREAS, measures to limit in-person interaction, including the cancellation of school
classes in Executive Order Nos. 7C and 7L, will be necessary for at least several weeks
past April 30, 2020; and

WHEREAS, because in-person interactions in social, recreational, athletic, business and
entertainment settings also continue to pose a risk of transmission of COVID-19,
measures to limit such interactions must also be extended for several weeks; and

WHEREAS, candidates for Connecticut initial educator certificates currently enrolled in
educator preparation programs must take state competency examinations to become
certified but, as a result of the COVID-19 pandemic, national testing companies have
closed, eliminating access to these educator licensure assessments; and

WHEREAS, commercial truckers are making a critical contribution to transporting food
and essential supplies during this public health and civil preparedness emergency, and
their access to prepared meals has been reduced along portions of Connecticut’s
interstate; and

WHEREAS, on April 3, 2020, the Federal Highway Administration (FHWA) issued
Notice FHWA 05-20, suspending enforcement of its restrictions on sales within highway
rights of way to allow the operation of commercial food trucks during the period of the
Presidentially-declared COVID-19 emergency; and

WHEREAS, there is a compelling state interest to permit commercial food trucks
meeting certain requirements approved by the Department of Transportation to operate in
the State’s highway right of way and to suspend certain restrictions that would otherwise
prohibit such operations;
    Case 3:20-cv-00829-VAB Document 32-1 Filed 07/17/20 Page 3 of 6




NOW, THEREFORE, I, NED LAMONT, Governor of the State of Connecticut, by
virtue of the authority vested in me by the Constitution and the laws of the State of
Connecticut, do hereby ORDER AND DIRECT:

     1. Protections for Residential Renters Impacted by COVID-19. Effective
        immediately and for the duration of the public health and civil preparedness
        emergency declared on March 10, 2020 including any period of extension or
        renewal:

            a. No Notice to Quit or Service of Summary Process Before July 1.
               Section 47a-23 of the Connecticut General Statutes is modified to
               additionally provide, “(f) No landlord of a dwelling unit, and no such
               landlord’s legal representative, attorney-at-law, or attorney-in-fact,
               shall, before July 1, 2020, deliver or cause to be delivered a notice to
               quit or serve or return a summary process action, for any reason set
               forth in this chapter or in sections 21-80 et seq. of the Connecticut
               General Statutes, except for serious nuisance as defined in section
               47a-15 of the Connecticut General Statutes.”

            b. Automatic 60-Day Grace Period for April Rent. Section 47a-15a
               of the Connecticut General Statutes is modified to additionally
               provide, “Notwithstanding the provisions of this section, if rent due
               in April 2020 is unpaid when due and paid within sixty days
               thereafter, the tenant of a dwelling unit shall not be in default or
               violation of the rental agreement and the landlord of such unit may
               not deliver or cause to be delivered a notice to quit or serve or file a
               summary process action for nonpayment of rent; impose late fees,
               interest, or penalties; report such rent as late to any credit bureau or
               tenant screening service; or otherwise retaliate against the tenant. As
               used in this section, ‘tenant’ includes a resident of a mobile
               manufactured home park, as defined in section 21-64, including a
               resident who owns his own home, and ‘landlord’ includes a
               ‘licensee’ and an ‘owner’ of a mobile manufactured home park, as
               defined in section 21-64.”

            c. 60-Day Grace Period for May Rent, Upon Request. Section 47a-
               15a of the Connecticut General Statutes is further modified to
               additionally provide, “Notwithstanding the provisions of this section,
               if rent due in May 2020 is unpaid when due and paid within sixty
               days thereafter by a tenant who, on or before the 9th day after such
               rent is due, notifies the landlord or landlord’s representative in
               writing, including but not limited to in written electronic
Case 3:20-cv-00829-VAB Document 32-1 Filed 07/17/20 Page 4 of 6



          communication, that the tenant needs to delay all or some payment
          of rent because he or she has become fully or partially unemployed
          or otherwise sustained a significant loss in revenue or increase in
          expenses as a result of the COVID-19 pandemic, the tenant of a
          dwelling unit shall not be in default or violation of the rental
          agreement and the landlord of such unit may not deliver or cause to
          be delivered a notice to quit or serve or file a summary process
          action for nonpayment of such rent; impose late fees, interest, or
          penalties; report such rent as late to any credit bureau or tenant
          screening service; or otherwise retaliate against the tenant.”

      d. Application of Additional Security Deposit to Rent, Upon
         Request. Section 47a-21 is modified to additionally provide, “(m)
         Upon the written request of a tenant of a dwelling unit who is not
         enrolled in the security deposit guarantee program established by the
         Commissioner of Housing pursuant to Section 8-339 of the
         Connecticut General Statutes, who has paid a security deposit in an
         amount that exceeds one month’s rent, and who provides written
         notice,    including but not limited to in written electronic
         communication, that he or she has become fully or partially
         unemployed or otherwise sustained a significant loss in revenue or
         increase in expenses as a result of the COVID-19 pandemic, a
         landlord of such unit shall withdraw an amount of said deposit equal
         to the amount in excess of one month’s rent from an escrow account
         and apply it toward the rent due in April, May, or June 2020.
         Notwithstanding subsection (h) of this section, an escrow agent may
         withdraw funds from an escrow account to comply with such a
         request. The amount withdrawn by the escrow agent and applied
         toward the rent due shall no longer be considered an amount of the
         security deposit for any purpose, including but not limited to the
         calculation of interest, assignment to successor, and the payment of
         security deposit and interest at the termination of a tenancy.
         Notwithstanding subsection (b) of this section, no landlord who has
         complied with such a request may demand the security deposit be
         restored to an amount that exceeds one month’s rent earlier than the
         later of the end of the public health and civil preparedness
         emergency declared on March 10, 2020, including any period of
         extension or renewal of such emergency, or the date the rental
         agreement is extended or renewed.

   Except as expressly provided herein, nothing in this order shall relieve a tenant
   of liability for unpaid rent or of the obligation to comply with other terms of a
   rental agreement or statutory obligations pursuant to Connecticut law. Except as
Case 3:20-cv-00829-VAB Document 32-1 Filed 07/17/20 Page 5 of 6



   expressly provided herein, nothing in this order shall relieve a landlord of the
   obligation to comply with a rental agreement or statutory obligations pursuant to
   Connecticut law.

2. Continued Cancellation of School Classes Through May 20, 2020. To
   promote and secure the safety and protection of children in schools related to
   the risks of COVID-19, cancellation of public-school classes as ordered in
   Section 1 of Executive Order No. 7C, and as modified by Section 1 of my
   Executive Order No. 7L, is continued through May 20, 2020, unless earlier
   extended, modified, or terminated by me. Private schools and other non-public
   schools are encouraged to follow the same schedule. Connecticut Unified
   School District 1, established pursuant to Section 18-99a of the Connecticut
   General Statutes, Unified School District 2, established pursuant to Section 17a-
   37, and Connecticut Department of Mental Health and Addiction Services
   inpatient facilities providing school classes or programs are exempt from this
   section, but shall take such measures as are necessary to protect the health and
   safety of students and staff.

3. Extension of Closures, Distancing, and Safety Measures Through May 20,
   2020. The orders to prevent transmission of COVID-19 through appropriate
   distancing and other safety measures listed below are extended through May 20,
   2020:

       a. Executive Order No. 7D, Section 2, imposing limits on restaurant,
          bar, and private club operations.
       b. Executive Order No. 7D, Section 3, closing on-site operations at
          off-track betting facilities.
       c. Executive Order No. 7D, Section 4, closing operations at gyms,
          sports, fitness, and recreation facilities and movie theaters.
       d. Executive Order No. 7F, Section 1, closing large shopping malls.
       e. Executive Order No. 7F, Section 2, closing places of public
          amusement.
       f. Executive Order No. 7H, Section 1, imposing safety and distancing
          measures for workplaces and non-essential businesses.
       g. Executive Order No. 7N, Section 1, prohibiting social and
          recreational gatherings of more than five (5) people.
       h. Executive Order No. 7N, Section 3, restricting retail operations.

4. Modification or Deferral of Educator Certification Testing. Section 10-
   145f of the Connecticut General Statutes and any associated regulations,
   rules, and policies are modified to authorize the Commissioner of Education
   to modify or temporarily defer any requirements regarding certification
   testing contained therein as he deems necessary to address the impact of
    Case 3:20-cv-00829-VAB Document 32-1 Filed 07/17/20 Page 6 of 6



         COVID-19 risks, and to issue any implementing order that he deems
         necessary.

     5. Permission to Operate Food Trucks at Rest Areas. Notwithstanding any
        provision of the Connecticut General Statutes or any regulation, local rule or
        other provision of law, the Commissioner of Transportation is authorized to
        allow commercial food trucks to operate in the state’s highway right of way
        until the termination of the FHWA Notice FHWA 05-20, dated 4/3/2020, or
        the termination of the public health and civil preparedness emergency in
        Connecticut, whichever is earlier. The Commissioner may issue any
        implementing orders he deems necessary to effectuate the purposes of this
        order.
Unless otherwise specified herein, this order shall take effect immediately and shall
remain in effect for the duration of the public health and civil preparedness emergency,
unless earlier modified or terminated by me.

Dated at Hartford, Connecticut, this 10th day of April, 2020.




                                                    Ned Lamont
                                                    Governor




By His Excellency’s Command


______________________
Denise W. Merrill
Secretary of the State
